MEMORANDUM **
In these consolidated petitions, Ali Azizmohammadi, a native and citizen of Iran, seeks review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s decision denying his applications for asylum, withholding of removal, and protection under the Con*221vention Against Torture (“CAT”) and the BIA’s order denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the denial of asylum, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petitions for review.
Substantial evidence supports the adverse credibility determination because Azizmohammadi submitted a fraudulent document that went to the heart of his claim, which was that he was arrested and detained. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004); see also Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
The BIA did not abuse its discretion in denying Azizmohammadi’s motion to reopen because he failed to demonstrate he was prejudiced by his former representative not being a licensed attorney in the State of California or an accredited representative. See Iturribarria, 321 F.3d at 902.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.